DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US Publication 2007/0153077; hereinafter Yamauchi) in view of Deno (US Publication 2017/0235269).
With regards to claim 1, Yamauchi teaches an image forming apparatus (FIG. 1) comprising: 
an image forming device (60) configured to perform an image formation on an image formation surface of a sheet ([0040], in addition, [0048] describes the image formation of a reference mark on the first surface and to be detected prior to image formation on the second surface); 
a detector (including S2) configured to detect a position of a first image (reference mark M) formed on a first surface of the sheet through the image formation of the image forming device ([0048]) by distinguishing a boundary of the first image from a background color of the first surface of the sheet ([0053], the detection of the reference mark M includes detecting the boundary of the reference mark from the background color), the detector including an upstream side detector (S2, Yamauchi); and a downstream side detector (S1, Yamauchi) disposed downstream from the upstream side detector (S2) in a sheet conveying direction (FIG. 5), the upstream side detector (S2) and the downstream side detector (S1) both oriented to face the same one of the first surface and a second surface of the sheet (FIG. 1 shows S1 and S2 located on the same side facing the surface of the sheet); and 
a controller (4; FIG. 9) configured to, 
analyze the position of the first image on the first surface of the sheet obtained by the detector to generate an analysis result ([0063]).
However, Yamauchi is silent regarding a holding body configured to, while holding the sheet such that a second surface of the sheet is the image formation surface with the first surface of the sheet having the first image previously formed thereon, perform one of a rotation in a radial direction about a support shaft attached thereto in a direction perpendicular to an axial direction thereof and a lateral shift in a width direction of the sheet, in response to an instruction; and a controller configured to generate the instruction to cause the holding body to perform the one of the rotation and the lateral shift to match a relative position of the first image formed on the first surface of the sheet with a second image to be formed on the second surface of the sheet based on the analysis result.  
Deno teaches a holding body (110) configured to, while holding the sheet such that a second surface of the sheet is the image formation surface with the first surface of the sheet having the first image previously formed thereon, perform one of a rotation in a radial direction about a support shaft attached thereto in a direction perpendicular to an axial direction thereof and a lateral shift in a width direction of the sheet ([0048]), in response to an instruction (from detectors 140 and 141); and a controller (200) configured to generate the instruction to cause the holding body to perform the one of the rotation and the lateral shift to match a relative position ([0069]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the holding body (110), detectors (140, 141), and controller (200) of Deno to the image forming apparatus of Yamauchi to ensure the image formed on the second surface has the same magnification as the first side as originally intended by Yamauchi and is centered similar to the first surface ([0069]; Deno).  
With regards to claim 3, Yamauchi, as combined with Deno, teaches (citations to Deno) the image forming apparatus according to claim 1, wherein the holding body (110) is configured to move the sheet by performing one of the rotation in the radial direction and the lateral shift in the width direction of the sheet ([0048]), operable to match the position of the first image formed on the first surface of the sheet with an ideal image forming position having no positional shift of the second image to be formed on the second surface of the sheet ([0069]).  
With regards to claim 4, Yamauchi, as combined with Deno, teaches (citations to Deno) the image forming apparatus according to claim 1, 
wherein an amount of positional deviation of the first image formed on the first surface of the sheet, from an ideal image forming position of the first image on the first surface of the sheet, is referred to as an amount of assumed displacement ([0050]), 
wherein an image forming position on the second surface of the sheet, displaced by the amount of assumed displacement, from an ideal image forming position of the second image on the second surface of the sheet, is referred to an assumed image forming position on the second surface of the sheet ([0069]), and 
wherein the holding body is configured to move the sheet by performing one of the rotation in the radial direction and the lateral shift in the width direction ([0048]), operable to match the first image formed on the first surface of the sheet with the assumed image forming position on the second surface of the sheet ([0069]).  
With regards to claim 5, Yamauchi, as combined with Deno, teaches the image forming apparatus according to claim 1, 
wherein the upstream side detector and the downstream side detector are disposed facing the sheet (FIG. 1) and are configured to detect a lateral position of the sheet in the width direction and an angular position of the sheet to the sheet conveying direction (FIG. 6A-C and 7A-C of Deno).  
With regards to claim 6, Yamauchi, as combined with Deno, teaches (citations to Yamauchi) the image forming apparatus according to claim 5, wherein the image forming device (60) is configured to form the image on one side of the sheet, at an image forming position located downstream from the upstream side detector and the downstream side detector in the sheet conveying direction ([0040]; FIG. 1 and 5), and wherein the upstream side detector (S2) and the downstream side detector (S1) are disposed facing the other side of the sheet (FIG. 1).  
With regards to claim 7, Yamauchi, as combined with Deno, teaches the image forming apparatus according to claim 1, wherein, during an operation of the printing the first image on the first surface of the sheet, the holding body (110; Deno) is configured to correct a lateral displacement of the sheet on a sheet conveyance passage and an angular displacement of the sheet to the sheet conveying direction ([0048, 0056]; Deno).
With regards to claim 8, Yamauchi, as combined with Deno, teaches the image forming apparatus according to claim 1, wherein the detector (including S2; Yamauchi) is configured to detect the position of the image formed on the sheet ([0048]; Yamauchi), and wherein the holding body (110; Deno) is configured to cause the sheet to move by performing one of the rotation in the radial direction and the lateral shift in the width direction of the sheet with a feedback control based on the position of a first image ([0069], Deno; [0054], Yamauchi).  
With regards to claim 10, Yamauchi, as combined with Deno, teaches (citations to Deno) the image forming apparatus according to claim 1, wherein the holding body (110) includes a pair of sheet holding rollers (110a, 110b) configured to hold and convey the sheet (FIG. 2, [0047]).  
With regards to claim 11, Yamauchi, as combined with Deno, teaches (citations to Deno) the image forming apparatus according to claim 1, further comprising: a support (110s) configured to rotatably support the holding body ([0047-0048], FIG. 2).  
With regards to claim 12, Yamauchi, as combined with Deno, teaches (citations to Yamauchi) the image forming apparatus according to claim 1, the detector (including S2) configured to detect the position of the sheet as a sheet position in response to the sheet crossing the detector with the first surface of the sheet having the first image previously formed thereon, and to detect the position of the first image formed on the first surface of the sheet as an image position in response to the first image crossing the detector ([0048, 0053]).  
With regards to claim 13, Yamauchi, as combined with Deno, teaches (citations to Deno) the image forming apparatus according to claim 12, wherein the detector includes an upstream side detector (S2; Yamauchi) and a downstream side detector, the upstream side detector detect the position of the first image formed on the first surface of the sheet as a first image position in response to the first image crossing the upstream side detector ([0048, 0053]; Yamauchi).
However, Yamauchi, as combined with Deno, is silent regarding the detector includes a downstream side detector, and the downstream side detector detect the position of the first image formed on the first surface of the sheet as a second image position in response to the first image crossing the downstream side detector.  
It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed by having a duplication of the same detector to perform the same functionality.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to duplicate the sensor S2 of Yamauchi, as combined with Deno, to perform the same measurement as such duplication would provide a back up sensor in the event that one of the sensor fails.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US Publication 2007/0153077; hereinafter Yamauchi) in view of Deno (US Publication 201/0235269), and further in view of Tanaka (US Patent 5,609,428).
With regards to claim 14, Yamauchi, as combined with Deno, teaches the image forming apparatus according to claim 13. However, Yamauchi, as combined with Deno, is silent regarding wherein the controller is configured to, calculate a first distance from a side end of the sheet to the first image based on the first image position and a second distance from the side end of the sheet to the first image based on the second image position, calculate a lateral displacement of the first image based on the first distance and the second distance, and cause the holding body to correct the position of the sheet based on the lateral displacement of the first image.  
Tanaka teaches a controller (38) is configured to, calculate a first distance (Xu; FIG. 7) from a side end of the sheet to the first image based on the first image position and a second distance (Xd; FIG. 7) from the side end of the sheet to the first image based on the second image position, calculate a lateral displacement of the first image based on the first distance and the second distance (Xu-Xd, col. 15, lines 11-48), and cause the holding body to correct the position of the sheet based on the lateral displacement of the first image (col. 15, line 49 to col. 16, line 19).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the teaching of Tanaka to calculate the skew of the sheet by using the measurement data from the detector of Yamauchi, as modified by Deno, (specifically detector S2 of Yamauchi and its duplication as in claim 13) to additionally provide data for accurate correction.
With regards to claim 15, Yamauchi, as modified by Deno and Tanaka, teaches (citations to Tanaka) the image forming apparatus according to claim 14, wherein the controller is further configured to, calculate a slope (skew angle) of the first image based on the first (Xu), the second distance (Xd), and a third distance (L2) between the upstream side detector (at 35b) and the downstream side detector (at 35a, col. 15, lines 11-48), and cause the holding body to correct the position of the first image and the slope of the first image.

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 

With respect to the remarks on pages 8-9, Applicant argues that nowhere does Yamauchi disclose two sensors that both face the same direction, or any positional adjustment of the sheet.  In contrast, the line sensor S2 faces upwards to read the reference mark M previously printed from the bottom of the sheet after the sheet is reversed, and uses such information to adjust the image to be printed (not the sheet itself) to account for shrinkage of the sheet.
The Examiner respectfully disagrees with Applicant’s argument because Yamauchi does disclose two sensors that both face the same direction.  Specifically, FIG. 1 of Yamauchi shows the location of S1 and S2 which is located next to one another and facing the sheet in the upward direction (see Figure 1, below). 

    PNG
    media_image1.png
    781
    1229
    media_image1.png
    Greyscale

Figure 1 Reproduction of FIG. 1 of Yamauchi showing the location of S1 and S2.
Based on Figure 1 above, Yamauchi is considered to teach both sensors S1 and S2 to teach the claimed limitation of both sensors “oriented to face the same one of the first surface and a second surface of the sheet”.

With respect to the remarks on pages 9-10, Applicant argues that nowhere does Deno disclose performing any alignment based on the position of images formed on the sheet, but rather using a nip to perform skew correction and performing conventional shift correction using the measurements of the edges of the sheet.
The Examiner respectfully disagrees with Applicant’s argument because Yamauchi, as combined with Deno, does teach the claimed invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this particular case, Deno is not considered to teach the limitation of performing (4; FIG. 9) configured to, analyze the position of the first image on the first surface of the sheet obtained by the detector to generate an analysis result ([0063])”.  When Deno is combined into the teaching of Yamauchi, there is an additional benefit of centering the second surface sheet for print processing similar to the first surface of the sheet ([0069], Deno).  Thus, the combined references of Yamauchi and Deno is considered to teach the totality of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853